Citation Nr: 0114824	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  98-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to payment of or reimbursement for medical 
expenses in connection with hospitalization at the High Point 
Regional Hospital (HPRH) on April 5, 1996.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1974 to March 1983.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1997 decision of the VA Outpatient Clinic (VAOC) 
in Winston-Salem, North Carolina, that denied payment of or 
reimbursement for medical expenses in connection with 
hospitalization at the HPRH on April 5, 1996.

In a written argument dated in May 2001, the representative 
essentially requested reopening of the claim for service 
connection for left ureteral calculus as secondary to his 
service-connected hypertension.  This matter has not been 
adjudicated by the RO and it will not be addressed by the 
Board.  This issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Service connection is in effect for hypertension, rated 
10 percent.  

2.  The veteran's hospitalization at the HPRH on April 5, 
1996 and related expenses were not authorized by VA.

3.  The veteran's unauthorized hospitalization at the HPRH on 
April 5, 1996 and related expenses were for treatment of 
distal left ureteral calculus with elevated creatinine and 
elevated white count that is a non-service-connected 
condition.

4.  The veteran's unauthorized hospitalization at the HPRH on 
April 5, 1996 and related expenses were not for an emergent 
condition and he could have been reasonably transported to a 
nearby VA medical facility for treatment.



CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical 
expenses in connection with hospitalization at the HPRH on 
April 5, 1996 have not been met.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claim for payment of or reimbursement 
for medical expenses in connection with hospitalization at 
the HPRH on April 5, 1996.  There is no identified evidence 
not accounted for.  The veteran and his representative have 
been provided with a statement of the case that discusses the 
pertinent evidence, and the laws and regulations related to 
the veteran's claim, that essentially notifies the veteran of 
the evidence needed to prevail on his claim.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
the claim as required by the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

To be entitled to payment or reimbursement of the expenses of 
hospital care and other medical services not previously 
authorized by VA, the following must be shown:
(a)	The care or services were rendered 
for (1) an adjudicated service-connected 
disability or (2) for non-service-
connected disability associated with and 
held to be aggravating an adjudicated 
service-connected disability or (3) for 
any disability of a veteran who has a 
total disability permanent in nature 
resulting from a service-connected 
disability or (4) for any illness, injury 
or dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Chapter 31 (training and rehabilitation 
for veterans with service-connected 
disabilities) and who is medically 
determined to be in need of hospital care 
or medical services for any of the 
reasons enumerated in 38 C.F.R. 
§ 17.48(j), and
(b) 	The care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health, and

(c)	VA or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, 
sound, wise or practicable, or treatment had been 
or would have been refused.  38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120.

A review of the record shows that service connection is in 
effect for hypertension, rated 10 percent, and that service 
connection has not been established for any other disorder.  
An August 1998 RO rating decision denied service connection 
for left ureteral calculus as secondary to medication used to 
treat the hypertension, and the veteran was notified of this 
determination.  He did not submit a timely appeal.  

Private medical documents show that the veteran incurred 
expenses for hospitalization at the HPRH on April 5, 1996, 
and related expenses for treatment of distal left ureteral 
calculus with elevated creatinine and elevate white count.  
His assertions are to the effect that this treatment was 
provided under medical emergency and for a service-connected 
disability.  The August 1998 RO rating decision denied 
service connection for left ureteral calculus.  Therefore, 
his treatment at the HPRH on April 5, 1996 and related 
expenses were not for a service-connected disability.  In a 
written argument dated in May 2001, the representative 
essentially requests reopening of the claim for service 
connection for left ureteral calculus as secondary to 
medication used for hypertension, but currently the left 
ureteral calculus is a non-service-connected disability.  If 
service connection is subsequently granted for this 
condition, the veteran still does not meet the requirements 
of the above-noted statutory and regulatory provisions for VA 
payment of or reimbursement for the medical expenses in 
connection with hospitalization at the HPRH on April 5, 1996 
because this treatment was not for an emergency situation.

A VA medical report dated in June 1997, contains a medical 
opinion that the veteran's treatment at the HPRH on April 5, 
1996, was not emergent.  There is no medical evidence of 
record to rebut this opinion.  The veteran's lay statements 
are not sufficient to establish an emergent situation for 
this treatment.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The statement of the case sent to the veteran notes that he 
could have traveled another 18 miles to the nearest VA 
medical facility for his treatment on April 5, 1996.  The 
Board finds that this additional requirement of the veteran 
would have been reasonable in this case.  Nor does the 
evidence show that VA authorized his medical care at the HPRH 
or the related medical expenses.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for payment of 
or reimbursement for medical expenses in connection with 
hospitalization at the HPRH on April 5, 1996.  Hence, the 
claim is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (to be codified as amended at 38 C.F.R. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Payment of or reimbursement for medical expenses in 
connection with hospitalization at the HPRH on April 5, 1996 
is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

